Citation Nr: 1221531	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO. 06-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an automobile and adaptive equipment or adaptive equipment only.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1958 to October 1960, from November 1961 to August 1962, from July 8, 1979 to July 21, 1979, and from September 20, 1990 to November 6, 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2012, the Veteran submitted a claim for entitlement to service connection for hips and knee pain, to include as secondary to his service-connected low back disability. These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Service connection is in effect for a post-operative lumbar herniated pulposus with degenerative changes and lumbar spondylosis, which is currently evaluated as 60 percent disabling. He is also in receipt of a total disability rating based on individual unemployability (TDIU) due to his service-connected disability.

2. The Veteran has not asserted and the record does not show that his visual acuity in both eyes is permanently impaired consistent with regulatory requirements as a result of service-connected disability. 

3. The Veteran's service-connected disability is not shown to have resulted in the loss, or permanent loss of use, of at least one foot or a hand, or of ankylosis of a knee or hip.
CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and adaptive equipment or for adaptive equipment only have not been met. 38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002); 38 C.F.R. § 3.808 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

An October 2005 VCAA letter issued by the RO explained the evidence necessary to substantiate the claim and informed the Veteran of his and VA's respective duties for obtaining evidence. 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains VA treatment records and private treatment records, as well as VA spine examination reports dated in November 2005, February 2011, and July 2011.

With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). Although the Veteran was examined by a VA physician in February 2011, the examiner did not address the regulatory criteria for an award of the benefit sought. Pursuant to 38 C.F.R. § 4.2, the report was returned to the examiner. See 38 C.F.R. § 4.2 (mandating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

In July 2011, an addendum was issued by the examiner. In whole, the examination reports reflect the examiners reviewed the claims file, examined the Veteran, described and evaluated whether the Veteran met the criteria for automobile and adaptive equipment or adaptive equipment only. The examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication of the claim.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Merits of the Claim

The Veteran contends that he is entitled to a grant for an automobile with adaptive equipment for a motorized wheelchair.

To warrant entitlement to automobile and adaptive equipment only under 38 U.S.C.A. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye. 38 C.F.R. § 3.808(a) (2011). 

The law also provides that a veteran may be entitled to only adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability. 38 U.S.C.A. § 3902(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.808(b)(1)(iv) (2011). 

In determining whether the above criteria have been satisfied, the Board notes that the term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

The Veteran is assigned a 60 percent rating for a post-operative lumbar herniated pulposus with degenerative changes and lumbar spondylosis. He is also in receipt of a total disability rating based on individual unemployability (TDIU) due to his service-connected disability.

The evidence does not show that the Veteran demonstrates permanent loss of use of a hand or a foot due to the service-connected disability, or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than 20 degrees in the better eye. 38 C.F.R. § 3.808(a).

The Veteran has not contended that he has vision impairment that would be a basis for this claim. Rather, he has argued that he has loss of use of his extremities due to the severity of his service-connected low back disability. 

Private treatment records from Pitt County Memorial Hospital dated from December 1992 to May 2010 reveal that the Veteran had chronic low back pain and arthritis in multiple joints. A May 1995 note signed by John R. Leonard, III, M.D., documented the Veteran's complaints of a cervical spine and right shoulder injury after he fell from a tractor trailer in February 1995.

Private treatment records signed by Tally E. Lassiter, Jr., M.D., dated in July 2000, June 2001, January 2002, and October 2002 document the Veteran's complaints of bilateral wrist pain and problems with "catching" in both of his hands. Examination in July 2000 revealed a reduced range of motion in his right wrist with a good grip.

An April 2002 VA treatment note included diagnoses of chronic pain syndrome with exaggerated pain response and chronic cervical and lumbar spine pain with degenerative arthritis and spinal stenosis.

In a June 2002 private treatment note, Dr. Lassiter noted the Veteran had multiple complaints of right hip, bilateral knee, and bilateral heel pain. Dr. Lassiter opined that the Veteran had an inflammatory-type musculoskeletal problem with no definitive diagnosis.

In a July 2002 private treatment note, Scott E. Reeg, M.D., reported the Veteran had "global complain[t]s relating to his neck, shoulders, arms, back, hips, and legs." In December 2002, Dr. Reeg indicated that the Veteran had good strength in his arms and legs. 

In an August 2003 private treatment note, Dr. Lassiter evaluated the Veteran after a slip and fall injury. The Veteran used a cane to ambulate. The Veteran reported that his right thigh was tender after the fall. In a September 2003 follow-up note, the Veteran noted that he was "getting around a little better" and Dr. Lassiter noted the Veteran's hamstring strain was resolving. 

Private treatment notes signed by Dr. Lassiter, dated from February 2004 to April 2005, revealed the Veteran had osteoarthritis of multiple joints, including his neck, hips, knees, ankles, and shoulders. He had tenderness in the joints and restricted motion; however, there was no indication that he had lost the use of his hands or feet. 

In a July 2004 private treatment note, Dr. Reeg documented the Veteran's complaints of numbness and tingling through both his arms and hands with pain in his neck and shoulders. Examination revealed equal grip strength, external rotator strength, and instrinsic hand strength bilaterally. He had positive reflexes in each arm with subjectively decreased sensation in all fingers. His gait was slow and he had positive reflexes in both knees and ankles.

In a January 2005 note signed by Dr. Lassiter, the Veteran reported that he was losing feeling and strength in his hands, but examination revealed minimally depressed reflexes and reasonably good strength bilaterally.

In correspondence dated in July 2005, Gregory A. Moore, D.C., noted the Veteran had a "chronic pain condition" which had deteriorated over time and caused him to have increased difficulty performing most daily activities. The Veteran reported he was relying on his personal scooter more frequently in order to perform a normal day's activities due to pronounced pain and fatigue with walking. 

In an August 2005 VA treatment note, the examiner noted the Veteran used a motorized wheelchair. The examiner also indicated that the Veteran's increased complaints of pain "seem[ed] to be relat[ed] to getting qualified for [a] wheelchair ramp for his van."

During a November 2005 VA examination, the Veteran related that he was in constant pain and he had numbness in both of his legs and feet. He also described a "feeling of electricity" down both of his legs which worsened with walking. He indicated that he was able to walk short distances. The examiner noted that the Veteran used a motorized wheelchair and carried a cane. He was able to get out of his wheelchair and walk across the room with his cane without difficulty. The examiner opined that there were no fundamental restrictions in the lower extremities other than claimed pain and weakness. The Veteran was able to bear weight on both feet and he appeared to have good balance in walking with the use of a cane. Examination revealed no generalized muscle weakness or wasting, and the Veteran demonstrated normal motor function when he walked. 

In a March 2006 private medical opinion, David Michael, M.D., opined that the Veteran was able to walk without the assistance of another person for 10 feet with a cane. He reported that the Veteran used a cane and an electric wheelchair to ambulate.

In a July 2010 private treatment note, Alejandro Haag, M.D., reported the Veteran was "pretty much deconditioned." He noted the Veteran used an electric wheelchair and a walker, and he had a very limited capacity to ambulate.

In a February 2011 VA spine examination report, the Veteran reported that he used  a cane, a walker, and a wheelchair. He reported that he was unable to walk more than a few yards. He demonstrated a slow gait with a cane and walked seven feet in the examiner's presence. 

However, sensory examinations of the bilateral upper and lower extremities were normal. The Veteran had normal muscle tone and full strength in all extremities. X-rays revealed degenerative disc disease of the mid and lower cervical spine. X-rays of the lumbar spine showed stable to minimally improved anterolisthesis of L3 on L4 with extension, and unchanged minimal retrolisthesis of L5 on S1 which did not obviously change with dynamic positioning. The diagnosis was degenerative disc disease of the spine. 

The examiner opined that the Veteran met the criteria for an adaptive vehicle and equipment due to his chronic debilitating degenerative disease of the cervical and lumbar spine, she did not address the regulatory criteria for a granting of the benefit as directed by the RO and the report was therefore returned to her for clarification. 

In a July 2011 VA examination report addendum, the February 2011 VA examining physician noted that the Veteran had degenerative disc disease of the spine with chronic pain. However, with specific focus on the regulatory criteria, she indicated the Veteran did not have any loss or permanent loss of use of one or both feet; any loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or ankylosis of one or both knees or ankylosis of one or both hips. 


The examiner amended her February 2011 opinion based upon the specific regulatory criteria for automobile and adaptive equipment, and she opined that the Veteran has not met the criteria for automobile and adaptive equipment because he did not have any of the listed criteria.

Neither examination nor VA or private treatment records on file support a finding,  with specific focus on the regulatory criteria, that the Veteran has loss of use of a hand or a foot due to his service-connected low back disability. The evidence also does not show that he has loss of use of a foot or ankylosis of at least one knee or one hip due to the service-connected disability. While the Veteran has demonstrated decreased mobility and relies on the use of assistive devices, he does not have functional loss of use of his feet. Therefore, entitlement to automobile and adaptive equipment or for adaptive equipment only is not established and the claim must be denied.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The schedular evaluations in this case are not inadequate. A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present in this case. See 38 C.F.R. § 4.1 (2011). 

The medical findings do not indicate that the Veteran's lumbar spine disability, alone, causes "marked" interference with his employment or frequent periods of hospitalization that render the rating schedule impractical. During the February 2011 spine examination, the Veteran reported that he was a retired mechanic. He stated that he was eligible for retirement based on his age or duration of work and an unspecified medical problem. Although he noted that his degenerative disc disease caused him pain and limited his activities, the evidence demonstrates that the Veteran remained able to drive and ambulate with assistive devices. 


ORDER

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


